DETAILED ACTION
Specification
In Para. [0047] (as published) the reference numeral 310 is mistakenly used where 311 would be correct.

Claim Objections
Claim 1 is objected to because of the following informalities:  at the end of the preamble the word comprising is doubled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carroll (US 5,070,936) in view of Kratochvil (US 5,435,377) and Morales (US 7,716,939).

Regarding claims 1-2, Carroll teaches a conduit apparatus (26, 28) for use in a closed loop coolant circuit including a delivery passageway (26) for delivery of coolant air to a heat exchange site (12, 15) separate from the conduit apparatus and a return flow passageway (28) for the coolant, the conduit apparatus comprising: an inner conduit (26) defining the delivery passageway for coolant (see Fig. 1, flow arrows); and an outer conduit (28) encompassing the inner conduit (Fig. 1); the space between the inner and outer conduits is the return flow passageway for the coolant (see Fig. 1); and therefore the outer conduit defines the return passageway per claim 2.
Carroll does not teach the use of spacing ribs.
Kratochvil teaches that, in concentrically arranged inner (4) and outer (6) flow paths for supply and return of a fluid (Fig. 1; A and B) for thermal exchange, it is old and well-known to provide at least one rib (17; Fig. 2) for maintaining a spacing between the outer surface of the inner conduit and the inner surface of the outer conduit (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Carroll with the spacing ribs of Kratochvil in order to increase the system’s robustness and strength.
Carroll does not teach that the coolant is air.
Morales teaches that it is old and well-known to utilize air (Col. 2:50-52) to remove heat from electronic components (Col. 2:36-49) and utilizing a supply (136) and a return (118) duct.
It would have been obvious to form the supply and return ducts of the air handling system as taught by Carroll, as modified, in order to take advantage of the relative thermal buffering of the return fluid, as taught by Carroll (see Col. 4:11-16).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carroll in view of Kratchovil, Morales, and Neroni (US 4,064,355).

Regarding claim 3, Carroll, as modified by Morales, does teach many sensor connections between the controller (201) and elements located both near the source and discharge of the conduits (such as thermocouples 211 and 206) and connective traces between them (see connective dotted lines for the control elements in Fig. 1) but does not teach a conductive trace embedded in the outer conduit.
Neroni teaches that it is old and well-known to embed a conductive trace (40) within a conduit (20).
It would have been obvious to one of ordinary skill to provide the outer conduit of the device of Carroll with an embedded conductive trace, as taught by Neroni, in order to provide support for communication lines between different parts of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEVON RUSSELL/             Primary Examiner, Art Unit 3763